Citation Nr: 0614573	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for groin rash.

2.  Entitlement to service connection for residuals of a 
tailbone fracture.

3.  Entitlement to service connection for the residuals of 
tuberculosis.

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to service connection for a right heel 
disorder.

7.  Entitlement to a rating in excess of 10 percent for 
coronary artery disease, status post coronary bypass 
grafting.

8.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome with residual ring finger pain.

9.  Entitlement to a compensable rating for degenerative 
changes to the left knee.

10.  Entitlement to a compensable rating for degenerative 
changes to the cervical spine.

11.  Entitlement to a compensable rating for gastroesophageal 
reflux disease.

12.  Entitlement to a compensable rating for a left scapular 
area scar.

13.  Entitlement to a compensable rating for residuals of a 
right fourth toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who has verified active duty 
service from November 1960 to December 1964 and from November 
1987 to June 1988.  A period of active service from June 1990 
to August 2003 has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Records show the 
appellant failed to appear, without indication of cause, for 
a scheduled personal hearing in April 2005.  Therefore, his 
request for a personal hearing must be considered as having 
been withdrawn.  See 38 C.F.R. § 20.702 (2005).

The issues of entitlement to service connection for groin 
rash, residuals of a tailbone fracture, residuals of 
tuberculosis, dental trauma, a respiratory disorder, and a 
right heel disorder, entitlement to a rating in excess of 10 
percent for right carpal tunnel syndrome with residual ring 
finger pain, entitlement to compensable ratings for 
degenerative changes to the left knee, degenerative changes 
to the cervical spine, gastroesophageal reflux disease, and 
residuals of a right fourth toe fracture are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's service-connected coronary artery disease, 
status post coronary bypass grafting, is presently manifested 
by a left ventricular ejection fraction of 49 percent.

3.  The veteran's service-connected left scapular area scar 
is presently manifested by a barely perceptible scar, without 
objective evidence of a painful superficial scar or any 
compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent, but no higher, for 
coronary artery disease, status post coronary artery bypass 
graft, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7017 (2005).

2.  The criteria for a compensable rating for a left scapular 
area scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in November 2003.  He was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his 
service connection claims by correspondence dated in December 
2003.  Although the December 2003 VA examiner did not have 
the benefit of reviewing the veteran's claims file, the Board 
finds the available medical evidence is sufficient for 
adequate determinations as to the issues addressed in this 
decision and that additional development as to these issues 
would be futile.  The duty to assist and duty to notify 
provisions of the VCAA as to these matters have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to these matters and because of the 
disposition of the present issues other notice requirements 
are not applicable at this time.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Diseases of the Heart
Note 1: Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.
Note 2: One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.
38 C.F.R. § 4.104 (2005)

701
7
Coronary bypass surgery:
Ratin
g

For three months following hospital admission for 
surgery
100

Thereafter:

Chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
38 C.F.R. § 4.104, Diagnostic Code 7017 (2005)

In this case, service medical records show the veteran 
underwent coronary artery bypass grafting times four in 
November 2000.  An April 2002 cardiology service report noted 
he was functional class I and that clinically he was able to 
achieve greater than 7 METS.  

A VA examination was conducted in December 2003 without the 
benefit of the examiner having review the claims file or any 
other medical records.  The veteran complained of a recurrent 
left lateral clavicular chest ache at rest, but could not 
recall if similar pain was associated with exertion nor was 
it associated with other cardiac symptoms such as dizziness, 
shortness of breath, diaphoresis, nausea, or vomiting.  He 
stated he could walk up two flight of stairs which the APRN 
(advance practice registered nurse) estimated as equivalent 
to greater than 4 METS.  

Private medical records dated in February 2004 show that 
testing revealed exercise tolerance of 12 METS with 
limitation of exercise due to shortness of breath, tiredness, 
and mild left chest discomfort.  A myocardial perfusion scan 
revealed a left ventricular ejection fraction of 49 percent.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected coronary artery disease, status 
post coronary bypass grafting, is presently manifested by a 
left ventricular ejection fraction of 49 percent.  While the 
February 2004 private medical report of 12 METS based upon 
exercise testing is more persuasive than the 4 METS estimate 
provided by the December 2003 VA examiner, the left 
ventricular ejection fraction of 49 percent warrants an 
increased rating of 60 percent.  There is no evidence of a 
workload of 3 METS or less or a left ventricular ejection 
fraction of 30 percent or less.  As the February 2004 private 
medical tests were provided within six months of the 
veteran's discharge from active service, the Board finds the 
increased 60 percent rating should be effective from the date 
of discharge.  

Left Scapular Area Scar

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118 (2005)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118 (2005)



780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118 (2005)

Based upon the evidence of record, the Board finds the 
veteran's service-connected left scapular area scar is 
presently manifested by a barely perceptible scar.  There is 
no objective evidence of a painful superficial scar or any 
compensable limitation of motion to include as a result of 
pain or dysfunction.  Service medical records show the 
veteran underwent excision of a lipoma to the left scapular 
area in June 1993.  VA examination in December 2003 noted a 
well-healed six centimeter scar to the scapular area with no 
pain to palpation.  The diagnoses included removal of lipoma 
without residuals.  The examiner noted the scar was barely 
perceptible.  Therefore, entitlement to a compensable rating 
is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for any higher or 
separate ratings.


ORDER

Entitlement to a 60 percent rating, but no higher, for 
coronary artery disease, status post coronary bypass grafting 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to a compensable rating for a left scapular area 
scar is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his initial service connection 
claims by correspondence dated in December 2003.  Appropriate 
action should also be taken to ensure that adequate VCAA 
notice as to all elements of these claims is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).

In this case, the Board notes that a January 2004 service 
department report documents VA receipt of medical reports 
associated with the veteran active service from November 1960 
to December 1964, but that there is no evidence of any 
attempt to verify the veteran's period of active duty from 
June 1990 to August 2003 or to obtain any service medical 
records associated with this period of service and his 
service from November 1987 to June 1988.  The veteran 
apparently submitted copies of records dated during this 
period that were in his possession; however, appropriate 
efforts should be taken to obtain all available service 
medical records.

The Board also notes that although the veteran was provided 
VA examinations in December 2003 his claims folder was not 
apparently made available for the examiners review.  It is 
significant to note that range of motion studies pertinent to 
the orthopedic disorders on appeal were not provided and that 
several X-ray examination studies noted as having been 
ordered were not included in the appellate record.  
Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of these claims.

2.  Appropriate efforts should be taken 
to verify the veteran's period of active 
duty from June 1990 to August 2003 and to 
obtain any service medical records 
associated with this period of service 
and his service from November 1987 to 
June 1988.

3.  Appropriate efforts should be taken 
to obtain all available VA medical 
records pertinent to the issues on 
appeal.  A specific request must be made 
to obtain any additional X-ray 
examination reports associated with the 
December 2003 VA examinations.  

4.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and severity of his 
service-connected right carpal tunnel 
syndrome with residual ring finger pain, 
degenerative changes to the left knee, 
degenerative changes to the cervical 
spine, and residuals of a right fourth 
toe fracture.  An opinion should also be 
provided as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has any 
present residuals of a tailbone fracture 
or a right heel disorder as a result of 
service.

All indicated tests and studies, 
including range of motion studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report. 

The examiner should address whether pain 
could significantly limit functional 
ability during flare-ups or on repeated 
use over a period of time.  These 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran should be scheduled for a 
VA gastrointestinal disorders examination 
for an opinion as to the current nature 
and severity of his service-connected 
gastroesophageal reflux disease.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present groin rash, residuals of 
tuberculosis, dental trauma, or a 
respiratory disorder as a result of 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


